DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 45 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Applicant’s election without traverse of Species A and Group I in the reply filed on 10/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 and 46-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 49, the recitation “the filling port” lacks antecedent basis.
Regarding claim 50, the recitation “the battery flow and return pipes are located at, substantially at, or towards the upper surface of the PCM” is unclear.  It is unclear how “substantially at” the pipes must be, or how to interpret “towards the upper surface,” as it is unclear if this means the pipes are facing towards the upper surface, or a are located near the upper surface. 
Regarding claim 54, the recitation “wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to cover at least about 50%, at least about 40%, at least about 30%, at least about 20%, at least about 10% or at least about 5% of the vertical height of the battery cell case” is unclear.  The metes and bounds of the claim are not clearly set forth.  
Regarding claim 55, the recitation “the cross-sectional diameter of the expandable device is capable of being expanded and/or contracted by less than about 5%, less than about 1% or less than about 0.5% to very slightly alter the pressure of the gas within the expandable device” is unclear.  The metes and bounds of the claim are not clearly set forth.  It is unclear what is meant by “very slightly” as this is a relative term which is not defined. 
Regarding claim 56, the recitation “ the PCM expands and/or contracts within the boundary limits in a vertical plane between levels represented by reference numerals 'A' and 
Regarding claim 59, the recitation “there is no permanent presence of PCM surrounding the expandable device when the PCM is in a solid state” is unclear.  It is not clearly set forth how a “permanent” PCM must be in order to be considered permanently surrounding the expandable device.   
Claim(s) 44 and 46-59 is/are rejected under 35 USC 112 (b) as the claim(s) depend(s) from the claim(s) above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44, 56-50, 53-57, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326). 

Bissell appears to suggest the filling valve extends through the battery cell case, however, this is not explicitly shown in the Figures.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein a valve which extends through the case, in order to provide a means to expand the diaphragm (¶[0047]), as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such valve configuration would achieve the same result, namely providing means to fill/deflate the diaphragm.    
Regarding claim 44, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the heat battery is located in a vertical orientation (see orientation of Fig. 4). 
Regarding claim 46, Bissell teaches the limitations of claim 43, and Bissell further teaches the battery cell case is in the form of an airtight enclosure (“sealed” - ¶[0154]). 
Regarding claim 47, Bissell teaches the limitations of claim 43, and Bissell further teaches the battery cell case comprises an opening in the form of a filling port through which PCM is capable of being poured (ports & ¶[0150]).
	Regarding claim 48-50, Bissell teaches the limitations of claim 43, and Bissell further teaches  the battery cell case comprises battery flow and return pipes; wherein the battery flow and return pipes are located on the side of the battery cell case above the filling port, the battery flow and return pipes are located at, substantially at, or towards the upper surface of the PCM (see unlabeled pipes into and out of container and respective ports; Fig. 1b & 2). 

Regarding claim 54, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to a desired volume, in order to maintain a desired pressure inside the battery (¶[0094]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to cover at least about 50%, at least about 40%, at least about 30%, at least about 20%, at least about 10% or at least about 5% of the vertical height of the battery cell case, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 55, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to a desired volume, in order to maintain a desired pressure inside the battery (¶[0094]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein the cross-sectional diameter of the expandable device is capable of being expanded and/or contracted by less than about 5%, less than about 1% or less than about 0.5% to very slightly alter the pressure of the gas within the expandable device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Regarding claim 57, Bissell teaches the limitations of claim 43, and Bissell further teaches the control sensors transmit their measurements to a control system (system controller 10) which are then capable of activating a pressurisation and/or depressurisation of the expandable device.
Regarding claim 59, Bissell teaches the limitations of claim 43, and Bissell further teaches there is no permanent presence of PCM surrounding the expandable device when the PCM is in a solid state (Fig. 4-5).
Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326) and Schrader (US4609036).   
	Regarding claim 51-52, Bissell teaches the limitations of claim 43 and Bissell does not teach the battery cell case comprises a removable cover plate,  the removable cover plate is located in the upper area of the heat battery cell which allows the expandable device to be removed.
Schrader teaches the battery cell case comprises a removable cover plate (22; Fig. 1),  the removable cover plate is located in the upper area of the heat battery cell which allows the expandable device to be removed, in order to allow for the lid to be removed for servicing the components therein (Col. 5, lines 45-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include the cover plate .
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326) and Widemann (US20190145631). 
	Regarding claim 58, Bissell teaches the limitations of claim 43 and Bissell does not teach  the expandable device is formed from metallised plastic.
Widemann teaches wherein the expandable device (flexible diaphragm 32) is formed from metallised plastic (¶[0017] & [0036]), in order to improve the thermomechanical properties and reduce heat loss (¶[0017] & ¶[0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include the metallised plastic of Widemann, in order to improve the thermomechanical properties and reduce heat loss (¶[0017] & ¶[0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763